As filed with the Securities and Exchange Commission on August 22, 2014 Securities and Exchange Commission Washington, D.C. 20549 Form N-8B-2 File No. 811-22925 Registration Statement of Unit Investment Trust Pursuant to Section 8(b) of the Investment Company Act of 1940 Elkhorn Unit Trust (and Subsequent Trusts and Similar Series of Trusts) Not the issuer of periodic payment plan certificates I.Organization and General Information 1. (a) Furnish name of the trust and the Internal Revenue Service Employer Identification Number. (According to security designation or otherwise, if the trust does not have or does not transact business under any other designation.) Elkhorn Unit Trust (an individual series thereof is referred to herein as a “Company”) The Company does not have an Internal Revenue Service Employer Identification Number. (b) Furnish title of each class or series of securities issued by the trust. Elkhorn Unit Trust, Series 1 and subsequent series 2. Furnish name and principal business address and zip code and the Internal Revenue Service Employer Identification Number of each depositor of the trust. Elkhorn Securities, LLC (the “Depositor”) 207 Reber Street Suite 201 Wheaton, Illinois 60187 Internal Revenue Service Employer Identification Number is:90-0930635. 3.
